       Case 2:18-cr-00246-TLN Document 74 Filed 05/06/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700
     F: (916) 498-5710
 6
 7   Attorneys for Defendant
     ERIKA LOUISE SCHMID
 8
 9                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11      UNITED STATES OF AMERICA,                )   Case No. 2:18-cr-00246-TLN
                                                 )
12                     Plaintiff,                )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE,
13
                           vs.                   )   EXCLUDE TIME, AND CONVERT TO
14                                               )   CHANGE OF PLEA
            ERIKA LOUISE SCHMID,                 )
15                                               )   Date: June 4, 2020
                      Defendant.                 )   Time: 09:30 a.m.
16                                               )   Judge: Hon. Troy L. Nunley
                                                 )
17
18          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United

19   States Attorney, through James Conolly, Assistant United States Attorney, counsel for Plaintiff,

20   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,

21   counsel for Defendant Erika Louise Schmid, that the status conference currently scheduled for

22   June 4, 2020 may be continued to June 11, 2020 at 9:30 a.m. and converted to a change of plea

23   hearing.

24          Though a resolution has been reached, the defense requires additional time for further

25   investigation and preparation for sentencing purposes. Defense counsel believes that failure to

26   grant the above-requested continuance would deny her the reasonable time necessary for

27   effective preparation, taking into account the exercise of due diligence. The government does

28   not object to the continuance.
      Stipulation and Order to Continue Status        -1-        United States v. Schmid, 2:18-cr-00246-TLN
      Conference, Exclude Time and Convert to
      Change of Plea
       Case 2:18-cr-00246-TLN Document 74 Filed 05/06/20 Page 2 of 3


 1           Though the Court has already excluded time between May 7, 2020 and June 4, 2020

 2   under General Order 611, see ECF No. 71, the parties further request to exclude time between

 3   May 7, 2020 and June 11, 2020, inclusive, under the Speedy Trial Act pursuant to Title 18,
 4   United States Code, Section 3161(h)(7)(B)(iv) (Local Code T4), because it results from a
 5   continuance granted by the Court at defendant’s request on the basis of the Court’s finding that
 6   the ends of justice served by taking such action outweigh the best interest of the public and the
 7   defendant in a speedy trial. The parties agree that the interests of justice outweigh the best
 8   interests of the public and the defendant in a speedy trial and respectfully request the Court so to
 9   find.
10                                                 Respectfully submitted,
11                                                 HEATHER E. WILLIAMS
12                                                 Federal Defender

13   Date: May 5, 2020                             /s/ Christina Sinha
                                                   CHRISTINA SINHA
14                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
15
                                                   ERIKA LOUISE SCHMID
16
17
     Date: May 5, 2020                             MCGREGOR W. SCOTT
18                                                 United States Attorney
19
                                                   /s/ James Conolly
20                                                 JAMES CONOLLY
                                                   Assistant United States Attorney
21                                                 Attorney for Plaintiff
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -2-          United States v. Schmid, 2:18-cr-00246-TLN
      Conference, Exclude Time and Convert to
      Change of Plea
       Case 2:18-cr-00246-TLN Document 74 Filed 05/06/20 Page 3 of 3


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: May 6, 2020
                                                             Troy L. Nunley
 8
                                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status         -3-          United States v. Schmid, 2:18-cr-00246-TLN
      Conference, Exclude Time and Convert to
      Change of Plea
